                   Case 18-11736-KG             Doc 705        Filed 04/22/19         Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                    Chapter 7

    HERITAGE HOME GROUP, LLC, et al.,1                        Case No. 18-11736 (KG)

                             Debtors.                         (Jointly Administered)

    HERITAGE HOME GROUP, LLC,

                             Plaintiff,

    v.

    Angelus Furniture Outlet, Inc.,                           Adv. Proc. No. 18-50968 (KG)
    Cabot House Inc.,                                         Adv. Proc. No. 19-50000 (KG)
    Campbell & Co. Inc.,                                      Adv. Proc. No. 19-50001 (KG)
    Plum Management LLC,                                      Adv. Proc. No. 19-50002 (KG)
    Quality Furniture, LLC,                                   Adv. Proc. No. 19-50003 (KG)
    Samalco LLC,                                              Adv. Proc. No. 19-50004 (KG)
    The Annex LLC d/b/a Thomasville Drexel,                   Adv. Proc. No. 19-50005 (KG)
    TOW of Wisconsin, Inc.,                                   Adv. Proc. No. 19-50006 (KG)

                           Defendants.

                 NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
               HEARING ON APRIL 24, 2019 AT 10:00 A.M. (EASTERN TIME)2

     The hearing will be held before the Honorable Kevin Gross, United States Bankruptcy
          Judge, at the United States Bankruptcy Court for the District of Delaware,
                     824 North Market Street, 6th Floor, Courtroom No. 3,
                                 Wilmington, Delaware 19801.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number, as applicable,
are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters is located at
1925 Eastchester Drive, High Point, North Carolina 27265.
2
 Any party participating telephonically should make arrangements through CourtCall by telephone (866-582-6878)
or facsimile (866-533-2946), no later than 12:00 p.m., one (1) business day before the hearing.
DOCS_DE:223457.1
                   Case 18-11736-KG      Doc 705      Filed 04/22/19   Page 2 of 6



ADJOURNED MATTERS:

1.      Motion of Official Committee of Unsecured Creditors for Entry of an Order Granting
        Standing and Authority to Prosecute and Settle Claims on Behalf of Debtors’ Estates
        [Filed 10/9/18] (Docket No. 358)

        Response Deadline:       October 23, 2018 at 4:00 p.m. (ET). Extended solely with respect
                                 to the Debtors and the Lenders

        Responses Received: None at this time.

        Related Documents: None at this time.

        Status: This matter is continued to a date to be determined.

2.      Motion of Official Committee of Unsecured Creditors for Entry of an Order Granting
        Derivative Standing and Authority to Prosecute and Settle Claims on Behalf of the
        Debtors’ Estates [Filed 12/13/18] (Docket No. 504)

        Response Deadline:       December 27, 2018 at 4:00 p.m. (ET). Extended solely with
                                 respect to the Debtors and the Lenders

        Responses Received: None at this time.

        Related Documents: None at this time.

        Status: This matter is continued to a date to be determined.

3.      First Interim Application of Foley & Lardner LLP for Compensation for Services
        Rendered and for Reimbursement of Expenses as Co-Counsel to the Official Committee
        of Unsecured Creditors of Heritage Home Group LLC, et al., for the Period of August 8,
        2018 through October 31, 2018 [Filed 12/17/18] (Docket No. 517)

        Response Deadline:       December 31, 2018 at 4:00 p.m. (ET). Extended for the U.S.
                                 Trustee to February 1, 2019

        Responses Received: Informal comments of the U.S. Trustee

        Related Documents:

                   A. Combined First Monthly Application of Foley & Lardner LLP for
                      Compensation for Services Rendered and for Reimbursement of Expenses as
                      Co-Counsel to the Official Committee of Unsecured Creditors of Heritage
                      Home Group LLC, et al., for the Period of August 8, 2018 through September
                      30, 2018 [Filed 11/14/18] (Docket No. 447)


DOCS_DE:223457.1                                  2
                   Case 18-11736-KG       Doc 705      Filed 04/22/19   Page 3 of 6



                   B. Certificate of No Objection Regarding Combined First Monthly Application
                      of Foley & Lardner LLP for Compensation for Services Rendered and for
                      Reimbursement of Expenses as Co-Counsel to the Official Committee of
                      Unsecured Creditors of Heritage Home Group LLC, et al., for the Period of
                      August 8, 2018 through September 30, 2018 [Filed 11/30/18] (Docket No.
                      480)

                   C. Second Monthly Application of Foley & Lardner LLP for Compensation for
                      Services Rendered and for Reimbursement of Expenses as Co-Counsel to the
                      Official Committee of Unsecured Creditors of Heritage Home Group LLC, et
                      al., for the Period of October 1, 2018 through October 31, 2018 [Filed
                      12/17/18] (Docket No. 515)

                   D. Certificate of No Objection Regarding Second Monthly Application of Foley
                      & Lardner LLP for Compensation for Services Rendered and for
                      Reimbursement of Expenses as Co-Counsel to the Official Committee of
                      Unsecured Creditors of Heritage Home Group LLC, et al., for the Period of
                      October 1, 2018 through October 31, 2018 [Filed 1/3/19] (Docket No. 539)

        Status: This matter is continued to a date to be determined.

4.      Pre-trial conferences with respect to the above-captioned adversary proceedings.

        Answer Deadline: February 4, 2019. Extended to March 4, 2019

        Responses Received:

                   A. Motion by Defendant for an Order Enlarging Deadline to Move Pursuant to
                      Rule 12(b)(1)-(7) [Filed 2/4/19] (Various Docket Nos. in each of the above-
                      captioned adversary proceedings)

                   B. Defendant’s Motion to Dismiss Complaint [Filed 2/26/19] (Various Docket
                      Nos. in each of the above-captioned adversary proceedings)

                   C. Memorandum of Law in Support of Motion by Defendant to Dismiss
                      Complaint [Filed 2/26/19] (Various Docket Nos. in each of the above-
                      captioned adversary proceedings)

        Related Documents:

                   A. Complaint (Adv. Docket No. 1 in each of the above-captioned adversary
                      proceedings)

                   B. Amended Complaint (Re Adv. Proc. No. 18-50968) [Filed 1/4/19] (Adv.
                      Docket No. 3)

DOCS_DE:223457.1                                   3
                   Case 18-11736-KG       Doc 705      Filed 04/22/19   Page 4 of 6



                   C. Summons and Notice (Various Docket Nos. in each of the above-captioned
                      adversary proceedings)

                   D. Debtors' Response in Opposition to Motion by Defendant for an Order
                      Enlarging Deadline to Move Pursuant to Rule 12(B)(1)-(7) [Filed 2/19/19]
                      (Various Docket Nos. in each of the above-captioned adversary proceedings)

                   E. [Signed] Order Approving Stipulation (I) Extending Defendant's Time To
                      Answer Or Otherwise Respond To Complaint And (II) Setting Briefing
                      Schedule On Defendant's Motion To Dismiss Complaint [Filed 3/1/9]
                      (Various Docket Nos. in each of the above-captioned adversary proceedings)

        Status: This matter is continued to a date to be determined.

UNCONTESTED MATTERS UNDER CNO:

5.      Application of Alfred T. Giuliano, Chapter 7 Trustee, Pursuant to Bankruptcy Code
        Sections 327(a) and 328(a), Bankruptcy Rules 2014(a) and 2016, and Local Rule 2014-1
        for Authority to Employ and Retain Giuliano, Miller & Company, LLC as Accountants
        and Financial Advisors to Chapter 7 Trustee, Nunc Pro Tunc to March 15, 2019 [Filed
        4/3/19] (Docket No. 673)

        Response Deadline:       April 17, 2019 at 4:00 p.m. (ET).

        Responses Received: None.

        Related Documents:

                   A. Certification of No Objection Regarding Application of Alfred T. Giuliano,
                      Chapter 7 Trustee, Pursuant to Bankruptcy Code Sections 327(a) and 328(a),
                      Bankruptcy Rules 2014(a) and 2016, and Local Rule 2014-1 for Authority to
                      Employ and Retain Giuliano, Miller & Company, LLC as Accountants and
                      Financial Advisors to Chapter 7 Trustee, Nunc Pro Tunc to March 15, 2019
                      [Filed 4/18/19] (Docket No. 701)

        Status: A certification of no objection has been filed and counsel respectfully requests
        entry of the proposed form of order. No hearing is necessary unless the Court has
        questions.

6.      Application of Alfred T. Giuliano, Chapter 7 Trustee, Pursuant to Bankruptcy Code
        Sections 327(a) and 328(a) and Bankruptcy Rules 2014(a) and 2016 and Local Rule
        2014-1 for Authority to Employ and Retain Pachulski Stang Ziehl & Jones LLP as
        Counsel to Chapter 7 Trustee, Nunc Pro Tunc to March 15, 2019 [Filed 4/3/19] (Docket
        No. 674)

        Response Deadline:       April 17, 2019 at 4:00 p.m. (ET).

DOCS_DE:223457.1                                   4
                   Case 18-11736-KG       Doc 705      Filed 04/22/19   Page 5 of 6



        Responses Received: None.

        Related Documents:

                   A. Certification of No Objection Regarding Application of Alfred T. Giuliano,
                      Chapter 7 Trustee, Pursuant to Bankruptcy Code Sections 327(a) and 328(a)
                      and Bankruptcy Rules 2014(a) and 2016 and Local Rule 2014-1 for Authority
                      to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel to
                      Chapter 7 Trustee, Nunc Pro Tunc to March 15, 2019 [Filed 4/18/19] (Docket
                      No. 702)

        Status: A certification of no objection has been filed and counsel respectfully requests
        entry of the proposed form of order. No hearing is necessary unless the Court has
        questions.

CONTESTED MATTER GOING FORWARD:

7.      Motion of SB360 Capital Partners, LLC for Entry of an Order (i) Directing Debtors
        Secured Lender PNC Bank, National Association to Immediately Remit Sale Proceeds
        Paid to PNC Subject to SB360 Capital Partners, LLCs Right to Payment of Its Fees and
        Reimbursement of Expenses from Such Proceeds; and (ii) Granting Such Other and
        Further Relief as the Court Deems Just and Proper [Filed 3/28/19] (Docket No. 661)

        Response Deadline:       April 11, 2019 at 4:00 p.m. (ET).

        Responses Received:

                   A. Objection of PNC Bank, National Association, as Agent, to Motion of SB360
                      Capital Partners, LLC for Entry of an Order (i) Directing Debtors' Secured
                      Lender PNC Bank, National Association to Immediately Remit Sale Proceeds
                      Paid to PNC Subject to SB360 Capital Partners, LLC's Right to Payment of Its
                      Fees and Reimbursement of Expenses from Such Proceeds; and (ii) Granting
                      Such Other and Further Relief as the Court Deems Just and Proper [Filed
                      4/11/19] (Docket No. 681)

                   B. Limited Objection and Reservation of Rights of KPS Regarding the Motion of
                      SB360 Capital Partners, LLC for Entry of an Order (I) Directing Debtors'
                      Secured Lender PNC Bank, National Association to Immediately Remit Sale
                      Proceeds Paid to PNC Subject to SB360 Capital Partners LLC's Right to
                      Payment of Its Fees and Reimbursement of Expenses from Such Proceeds and
                      (II) Granting Such Other Further Relief as the Court Deems Just and Proper
                      Filed by KPS Capital Partners, L.P., KPS Special Situations Fund III (A),
                      L.P., KPS Special Situations Fund III (Supplemental), LP, KPS Special
                      Situations Fund III (AIV), LP, and KPS Special Situations Fund II [Filed
                      4/11/19] (Docket No. 682)


DOCS_DE:223457.1                                   5
                   Case 18-11736-KG       Doc 705      Filed 04/22/19     Page 6 of 6



        Reply:

                   A. Reply of SB360 Capital Partners, LLC to the Objections of (A) PNC Bank,
                      National Association, as Agent; and (B) KPS Capital Partners, L.P., et al., to
                      the Motion of SB360 Capital Partners, LLC for Entry of an Order (i) Directing
                      Debtors Secured Lender PNC Bank, National Association to Immediately
                      Remit Sale Proceeds Paid to PNC Subject to SB360 Capital Partners, LLCs
                      Right to Payment of Its Fees and Reimbursement of Expenses from Such
                      Proceeds; and (ii) Granting Such Other and Further Relief as the Court Deems
                      Just and Proper [Filed 4/19/19] (Docket No. 704)

        Related Documents:

                   A. Notice of Hearing [Filed 4/2/19] (Docket No. 672)

        Status: This matter is going forward.


Dated: April 22, 2019                       PACHULSKI STANG ZIEHL & JONES LLP

                                            /s/ Peter J. Keane
                                            Bradford J. Sandler (DE Bar No. 4142)
                                            Colin R. Robinson (DE Bar No. 5524)
                                            Peter J. Keane (DE Bar No. 5503)
                                            919 N. Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, DE 19899 (Courier 19801)
                                            Telephone: (302) 652-4100
                                            Facsimile: (302) 652-4400
                                            Email:       bsandler@pszjlaw.com
                                                         crobinson@pszjlaw.com
                                                         pkeane@pszjlaw.com
                                            Proposed Counsel to Alfred T. Giuliano,
                                            Chapter 7 Trustee




DOCS_DE:223457.1                                   6
